an 1

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA .

UNITED STATES OF AMERICA _ AMENDED JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

 

 

 

 

 

 

 

 

¥.
FRANCISCO JAVIER LOPEZ-ACOSTA (1) ~ Case Number: 19CR7151-CAB
ZAINAB-KHAN, FEDERAL DEGBNDE RS]; .
Defendani’s Attorney : | | 7 Len ea
REGISTRATION NO. 95939038 :
Dx] Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36) FEB ? 7 2020
THE DEFENDANT: . wn GbERK vo STR OT COURT:
[] admitted guilt to violation of allegation(s) No. Bo UTHERS GST RICT OF Cig FORNIA
| was found guilty in violation of allegation(s) No. 1 . ° action 19CR: 5 SOCAL related

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s): .

Allegation Number Nature of Violation
1. nv35, Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

-IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

February 24,2020

Date of Impgsitiog# of Sentence

 

 

HON, Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
“A kb

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT:: FRANCISCO JAVIER LOPEZ-ACOSTA (1) - Judgment - Page 2 of 2
CASE NUMBER: 19CR7151-CAB .

IMPRISONMENT .
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned fora term of:

TWO (2) MONTHS CONCURRENT AND TWO (2) MONTHS CONSECUTIVE TO THE SENTENCE IN RELATED
CASE NO. 19CR3556-CAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal. —

The defendant shall surrender to the United States Marshal for this district:
Ol at A.M. on

 

 

 

LI as notified by the United States Marshal.
qo The defendant shall surrender for s service of sentence at the institution designated by the Bureau of
Prisons:
OU onor before .
CL] as notified by the United States Marshal.
CL! as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at __ _, witha certified copy of this judgment.
UNITED STATES MARSHAL
By, DEPUTY UNITED STATES MARSHAL

i

19CR7151-CAB

 
